Electronically Filed
                                                       Supreme Court
                                                       SCPW-12-0000566
                                                       29-JUN-2012
                                                       10:00 AM



                       NO. SCPW-12-0000566

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  MICHAEL TIERNEY, Petitioner,

                                 vs.

             HAWAI#I PAROLING AUTHORITY, Respondent.


                       ORIGINAL PROCEEDING

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
    (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ.
  and Circuit Judge Del Rosario, assigned by reason of vacancy)

          Upon consideration of petitioner Michael Tierney's

petition for a writ of mandamus and the papers in support, it

appears that petitioner fails to demonstrate a clear and

indisputable right to relief.    Therefore, petitioner is not

entitled to mandamus relief.    See Kema v. Gaddis, 91 Hawai#i 200,

204, 982 P.2d 334, 338 (1999) (A writ of mandamus is an

extraordinary remedy that will not issue unless the petitioner

demonstrates a clear and indisputable right to relief and a lack

of alternative means to redress adequately the alleged wrong or

obtain the requested action.); In re Disciplinary Bd. of Hawaii

Supreme Court, 91 Hawai#i 363, 368, 984 P.2d 688, 693 (1999)

(Mandamus relief is available to compel an official to perform a
duty allegedly owed to an individual only if the individual’s

claim is clear and certain, the official’s duty is ministerial

and so plainly prescribed as to be free from doubt, and no other

remedy is available.); Salling v. Moon, 76 Hawai#i 273, 274 n. 3,

874 P.2d 1098, 1099 n.3 (1994) ("A duty is ministerial where the

law prescribes and defines the duty to be performed with such

precision and certainty as to leave nothing to the exercise of

discretion and judgment.”).   Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of
mandamus is denied.

          DATED: Honolulu, Hawai#i, June 29, 2012.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ Sabrina S. McKenna

                               /s/ Dexter D. Del Rosario




                                 2